Case: 12-12256    Date Filed: 11/05/2013   Page: 1 of 12


                                                         [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                No. 12-12256
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 8:09-cv-01986-VMC-TBM



LEWIS MARTIN MOTON, JR.,

                                                               Plaintiff-Appellant,

                                   versus

K. WALKER,
Sergeant, Hardee C.I.,

                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (November 5, 2013)

Before CARNES, Chief Judge, and MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 12-12256         Date Filed: 11/05/2013        Page: 2 of 12


       Lewis M. Moton, proceeding pro se, appeals the district court’s grant of

summary judgment in favor of Sergeant K. Walker on Moton’s 42 U.S.C. § 1983

claims. 1 Walker was a correctional officer at the Florida facility where Moton was

incarcerated. Moton contends that Walker violated his rights under the Fourth and

Eighth Amendments by conducting an unwarranted strip search of him and

violated his rights under the First Amendment by retaliating against him for filing

grievances.

       As part of a routine cell inspection, Walker conducted a visual body cavity

search of Moton that required him to remove his clothing. Walker instructed him

to bend at the waist, spread his buttocks, and cough, and he had to perform those

actions three times. Moton alleges that the search was unjustified because Walker

never accused him of possessing contraband, and Walker had “a lewd, sadistic,

malicious smile on his face” while conducting the search. In addition to

contending that the search violated his Fourth and Eighth Amendment rights,

Moton contends that Walker conducted it to retaliate against Moton for filing

grievances about prison conditions. Walker wrote two disciplinary reports based



       1
           Although Moton also purported to appeal the district court’s denial of his motion to
alter or amend judgment under Fed. R. Civ. P. 59(e), he makes no argument on this point and so
has abandoned it. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (“While we read
briefs filed by pro se litigants liberally, issues not briefed on appeal by a pro se litigant are
deemed abandoned.”) (citation omitted). For the same reason, he has abandoned any argument
that the district erred in finding that his claims for declaratory and injunctive relief were moot as
a result of Walker’s retirement and Moton’s transfer to another prison.
                                                  2
              Case: 12-12256      Date Filed: 11/05/2013    Page: 3 of 12


on Moton’s conduct during the search, and Moton alleges that those reports were

false and that Walker wrote them to retaliate against Moton for filing grievances.

      The district court concluded that Walker was entitled to summary judgment

on all claims because Moton had failed to show any genuine issues of material fact

and because Walker was entitled to qualified immunity on all of the claims. We

review de novo a district court’s grant of summary judgment, viewing all of the

facts in the record in the light most favorable to the non-moving party. Brooks v.

Cnty. Comm’n, 446 F.3d 1160, 1161–62 (11th Cir. 2006). We may affirm a

district court’s judgment on any ground supported by the record. Bircoll v. Miami-

Dade Cnty., 480 F.3d 1072, 1088 n.21 (11th Cir. 2007).

                                           I.

      “Qualified immunity protects government officials performing discretionary

functions from suits in their individual capacities unless their conduct violates

clearly established statutory or constitutional rights of which a reasonable person

would have known.” Whittier v. Kobayashi, 581 F.3d 1304, 1307 (11th Cir. 2009)

(quotation marks omitted). To receive qualified immunity, an official must first

establish that he was engaged in a discretionary function when the allegedly

wrongful acts occurred. Id. If the official was acting within the scope of his

discretionary authority, the burden shifts to the plaintiff to show that the official is

not entitled to qualified immunity. Crosby v. Monroe Cnty., 394 F.3d 1328, 1332


                                            3
               Case: 12-12256      Date Filed: 11/05/2013      Page: 4 of 12


(11th Cir. 2004). In order carry that burden, “the plaintiff must show two things:

(1) that the defendant has committed a constitutional violation and (2) that the

constitutional right the defendant violated was ‘clearly established’ at the time he

did it.” Id.

       We use two methods to determine if a right is clearly established. Fils v.

City of Aventura, 647 F.3d 1272, 1291 (11th Cir. 2011). The first one “looks at

the relevant case law at the time of the violation” to determine whether “a concrete

factual context exists so as to make it obvious to a reasonable government actor

that his actions violate federal law.” Id. (alteration and quotation marks omitted).

The second method considers “the officer’s conduct, and inquires whether that

conduct lies so obviously at the very core of what the [constitution] prohibits that

the unlawfulness of the conduct was readily apparent to [the officer],

notwithstanding the lack of fact-specific case law.” Id. (quotation marks omitted).

                                             A.

       Moton alleges that in conducting the search, Walker violated his Fourth

Amendment rights because the search was unreasonable and his Eighth

Amendment rights because the search constituted sexual abuse. 2 “[P]risoners

retain a constitutional right to bodily privacy.” Fortner v. Thomas, 983 F.2d 1024,


       2
       Moton argued to the district court that the search also violated his Fourteenth
Amendment rights, but because he did not make any argument about that on appeal, he has
abandoned that claim. See Timson, 518 F.3d at 874.
                                              4
              Case: 12-12256    Date Filed: 11/05/2013    Page: 5 of 12


1030 (11th Cir. 1993). Even so, the Supreme Court and this Court have held that

strip searches, including body cavity inspections, are not a violation of an inmate’s

Fourth Amendment rights when they are conducted after a contact visit or upon the

inmate’s entry to a facility as long as the searches are conducted in a reasonable

and non-abusive manner. Bell v. Wolfish, 441 U.S. 520, 558, 99 S. Ct. 1861, 1184

(1979) (searching inmates after a contact visit); Powell v. Barrett, 541 F.3d 1298,

1314 (11th Cir. 2008) (en banc) (searching inmates upon entry).

      Walker was acting within his discretionary authority as a corrections officer

when he conducted the search. He stated in his affidavit—and Moton did not

contradict him—that officers routinely conducted searches of inmates’ cells and

those searches sometimes included strip searches and visual body cavity

inspections. Under Florida law, prison authorities may conduct strip searches,

including a visual inspection of the inmate’s rectum, when inmates arrive, after

inmates have contact with the public, after inmates attempt an escape, and “at any

time when they are suspected of carrying contraband.” Fla. Admin. Code § 33-

602.204(2)(b), (2)(e)(3).

      In Powell we made it clear that “[t]he Bell decision means that the Fourth

Amendment does not require reasonable suspicion for [body cavity inspection strip

searches] in detention facilities.” 541 F.3d at 1308. We concluded that some

courts had misinterpreted Bell as “requiring, or at least permitting lower courts to


                                          5
               Case: 12-12256    Date Filed: 11/05/2013     Page: 6 of 12


require, reasonable suspicion as a condition for detention facility strip searches,

especially those that involve visual body cavity inspections.” Id. at 1306. We

explained that a court must consider four factors in balancing the need for the

search against the invasion of personal rights: “the scope of the particular

intrusion, the manner in which it is conducted, the justification for initiating it, and

the place in which it is conducted.” Id. at 1305 (quotation marks omitted). We

then explained that the final two factors “merged into one heavy consideration” in

the Bell case “because the searches took place in a detention facility, and the

justification for them was the critically important security needs of the facility.”

Id. at 1306.

      It is clear from our case law that a visual body cavity search of an inmate

after he has had contact with the outside world is not a violation of the Fourth

Amendment, even if the search is not justified by reasonable suspicion. Moton,

however, was searched not after contact with the outside world but as part of a

routine search of his cell. Our case law has not established that a visual body

cavity inspection as part of a routine search is constitutional under the Fourth

Amendment, but more importantly, our case law has not clearly established that

such a search is unconstitutional. Given our strong statement in Powell that a

prison official does not need reasonable suspicion to conduct a visual body cavity

inspection and the strong considerations given to the prison’s need to maintain


                                           6
             Case: 12-12256    Date Filed: 11/05/2013   Page: 7 of 12


security, we cannot say that a reasonable officer in Walker’s position would have

believed that he was violating Moton’s Fourth Amendment rights merely by

conducting the search.

      Moton’s only remaining ground for asserting a Fourth Amendment

violation, then, is that the search was conducted in an unreasonable manner

because Walker required Moton to expose his rectum three times. The search,

which was conducted in Moton’s cell while his cellmate waited outside, followed

the procedure required by Florida law, including being conducted by an officer of

the same sex and being conducted out of view of the inmate population. Fla.

Admin. Code § 33-602.204(2)(e). It is not clearly established that requiring an

inmate to bend over, spread his buttocks, and cough, and requiring him to complete

those actions three times, is an unreasonable and abusive search. Cf. Evans v.

Stephens, 407 F.3d 1272, 1281–82 (11th Cir. 2005) (holding that a strip search was

unconstitutional because inmates were searched in an abnormal place, little privacy

was observed, each inmate was penetrated by an object in front of the other, and

the officers used threatening and racist language). Because Moton’s clearly

established rights under the Fourth Amendment were not violated, Walker is

entitled to qualified immunity on Moton’s Fourth Amendment claim.

                                        B.




                                         7
                Case: 12-12256    Date Filed: 11/05/2013   Page: 8 of 12


         A prison official’s sexual abuse of a prisoner may violate the Eighth

Amendment because sexual abuse has “no legitimate penological purpose, and is

simply not part of the penalty that criminal offenders pay for their offenses against

society.” Boxer X v. Harris, 437 F.3d 1107, 1111 (11th Cir. 2006). To prove an

Eighth Amendment violation based on sexual abuse, a prisoner must show that he

suffered an injury that was objectively and sufficiently serious and that the prison

official had a subjectively culpable state of mind. Id. In Boxer X, we concluded

that “a female prison guard’s solicitation of a male prisoner’s manual

masturbation, even under the threat of reprisal, does not present more than de

minimis injury” and affirmed the dismissal of the Eighth Amendment claim. Id.

         Even if Sergeant Walker lacked a legitimate penological purpose in

conducting a strip search of Moton and his alleged smile revealed a “subjectively

culpable state of mind,” there was no evidence that Moton suffered any injury that

was objectively more serious than the injury in Boxer X that we found to be de

minimis. See Boxer X, 437 F.3d at 1111. Because there was no constitutional

violation, Walker is entitled to qualified immunity on Moton’s Eighth Amendment

claim.

                                           II.

         Under the First Amendment, a prison official may not retaliate against an

inmate for exercising his free speech rights, including the right to complain about


                                            8
               Case: 12-12256    Date Filed: 11/05/2013    Page: 9 of 12


the conditions of confinement and to file prison grievances. Farrow v. West, 320
F.3d 1235, 1248 (11th Cir. 2003). “An inmate may maintain a cause of action for

retaliation under 42 U.S.C. § 1983 by showing that a prison official’s actions were

the result of the inmate’s having filed a grievance concerning the conditions of his

imprisonment.” O’Bryant v. Finch, 637 F.3d 1207, 1212 (11th Cir. 2011)

(quotation marks and brackets omitted). To establish causation, the plaintiff must

show that the defendant was “subjectively motivated to discipline” the plaintiff for

exercising his First Amendment rights. Smith v. Mosley, 532 F.3d 1270, 1278

(11th Cir. 2008). A prisoner who claims that the defendant’s retaliatory conduct

was writing false disciplinary reports cannot maintain that claim if, after he is

given due process, he is “convicted” of the behavioral violation alleged in the

reports and there is “evidence to sustain the conviction.” O’Bryant, 637 F.3d at

1215.

        As a result of Moton’s behavior during the search, Walker wrote two

disciplinary reports, alleging that Moton failed to comply with orders and

threatened Walker. According to Walker, when he asked Moton to bend at the

waist, Moton refused to comply, saying, “Fuck this shit. I ain’t doing it,” and then

told Walker, “I’ve got a natural life sentence. I’ve got nothing but time. I’ll get

you.” Moton, unsurprisingly, disputes this, but he was found guilty of the conduct

at a disciplinary hearing based on the testimony presented by another officer and


                                           9
               Case: 12-12256       Date Filed: 11/05/2013       Page: 10 of 12


an inmate, which corroborated much of Walker’s statement. Moton makes no

argument that the disciplinary hearing did not afford him due process or that there

was no evidence to support his conviction for the behavioral violation. Therefore,

Moton cannot maintain a claim that the disciplinary reports Walker wrote

constituted retaliation.

       Moton’s retaliation claim based on the search itself also fails because he has

not offered any evidence that his grievance filings caused Walker to conduct the

search. In his complaint and in his brief to this Court, Moton identified several

officers who allegedly targeted him because he frequently files grievances, and he

asserts that there was a “culture” in Florida Department of Corrections that

frowned upon filing grievances. None of those allegations, however, links Walker

with the other officers who allegedly retaliated against Moton. Apart from his own

bare, conclusory allegations, Moton offers no evidence that Walker was part of a

“conspiracy” to target him because of the grievances he had filed. 3 See Harris v.

Ostrout, 65 F.3d 912, 916 (11th Cir. 1995) (affirming summary judgment against

the inmate when he “produced nothing, beyond his own conclusory allegations,”

suggesting that the officer was motivated by retaliatory animus).



       3
          Moton makes much of the fact that, after he had filed several grievances, he was limited
to five per day. But there is no evidence that Walker was involved in that decision or even that
the policy was implemented as a punishment instead of as cost-saving measure, which is the
reason the warden gave for it.
                                               10
               Case: 12-12256        Date Filed: 11/05/2013       Page: 11 of 12


       The only evidence that sheds light on Walker’s motives does not lead to a

reasonable inference that he chose to search Moton because of Moton’s grievance

filing. Moton alleges that Walker had a “lewd, sadistic, malicious” smile on his

face during the search. He also alleges4 that Walker was not assigned to his dorm

on the day of the search and did not log in as required when he entered Moton’s

dorm. It is also true that Walker has not offered any evidence that he believed

Moton possessed contraband other than his vague statement in his affidavit that “it

was determined that a strip search of [Moton and his cellmate] was necessary.”

Even if we assume that Walker acted without reasonable suspicion and was

targeting Moton (an assumption undermined by the fact that Walker conducted a

strip search of Moton’s roommate as well), Moton has not asserted any facts

showing that Walker wanted to target him because he had filed a lot of grievances.

The district court did not err in granting summary judgment in favor of Walker on

Moton’s First Amendment retaliation claims.




       4
         Moton submitted a motion for discovery of Walker’s duty assignment the day of the
search, but the district court did not rule on it. Moton argues that the district court abused its
discretion in not granting that motion. Because we conclude that Walker is entitled to summary
judgment even assuming the truth of Moton’s allegation that Walker was not assigned to
Moton’s dorm that day, his discovery request, if granted, would not have enabled him to show a
genuine issue of material fact. Therefore, the district court did not abuse its discretion in
granting summary judgment before ruling on Moton’s discovery motion. See Fed. R. Civ. P.
56(a) (“The court shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.”).
                                                11
              Case: 12-12256       Date Filed: 11/05/2013      Page: 12 of 12


       AFFIRMED. 5




       5
        Moton’s motion for leave to file a reply brief out of time is GRANTED, and that brief
was considered in reaching this decision.
                                              12